 


109 HR 4514 IH: Hurricanes Katrina and Rita Recovery Homesteading Act of 2005
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4514 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Jindal (for himself, Mr. Thompson of Mississippi, Mr. McCrery, Mr. Pickering, Mr. Wicker, and Mr. Bonner) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To assist low-income families, displaced from their residences in the States of Alabama, Louisiana, and Mississippi as a result of Hurricane Katrina or Hurricane Rita, by establishing within the Department of Housing and Urban Development a homesteading initiative that offers displaced low-income families the opportunity to purchase a home owned by the Federal Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricanes Katrina and Rita Recovery Homesteading Act of 2005. 
2.PurposesThe purposes of this Act are— 
(1)to allow low-income families who were displaced from their residences in a designated disaster area as a result of Hurricane Katrina or Rita to return to their States, areas, or communities by providing homeownership opportunities; 
(2)to assist in the rebuilding of neighborhoods in Alabama, Louisiana, and Mississippi that were damaged by Hurricane Katrina or Rita, through strategies that promote homeownership opportunities; 
(3)to maximize the use of existing Federal resources to assist State and local governments in providing homesteading and other homeownership opportunities in a designated disaster area; and 
(4)to promote the cooperation at all levels of government and the private sector, including nonprofit organizations, in providing homesteading opportunities and other homeownership opportunities that will facilitate the rebuilding of neighborhoods in a designated disaster area. 
3.DefinitionsAs used in this Act, the following definitions shall apply: 
(1)Designated disaster areasThe term designated disaster area means any area in the States of Alabama, Louisiana, and Mississippi that is the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricane Katrina or Hurricane Rita. 
(2)FamilyThe term family includes a family, as such term is defined in section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a), of 1 or more persons. 
(3)Low-income familyThe term low-income family means a family whose income does not exceed 80 percent of the median income for the area, as determined by the Secretary, with adjustments for family size, except that the Secretary may establish an income ceiling higher or lower than 80 percent of the median for the area if the Secretary finds that such a variation is necessary because of prevailing levels of construction costs or unusually high or low family incomes. 
(4)Participating Federal agencyThe term participating Federal agency means a Federal agency the head of which is referenced by title in section 4(b), and any other Federal agency that transfers or conveys property for the purposes of section 4. 
(5)Responsible administering entityThe term responsible administering entity means a unit of general local government or a State in a designated disaster area, or a public agency or other entity designated by a unit of general local government or a State that is charged with administering a homestead program approved under section 4(d). 
(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development, except as otherwise specified. 
4.Homesteading 
(a)Eligible propertyThe Secretary is authorized to transfer, without payment, to a responsible administering entity, any real property— 
(1)which is either vacant or includes either a 1-, 2-, 3-, or 4-family residence or multifamily project; 
(2)to which the Secretary holds title, including property conveyed to the Secretary by any other participating Federal agency; 
(3)which is not occupied by a person legally entitled to reside there; 
(4)which is requested by a responsible administering entity for use in a homestead program; 
(5)which is not— 
(A)excess or surplus Federal property subject to property disposition under title V of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411 et seq.); or 
(B)Federal property subject to disposition under a base closure law, as defined in section 101(a)(17) of title 10, United States Code; and 
(6)which the Secretary determines is suitable for use in a homestead program that is approved under subsection (d). 
(b)Acquisitions and reimbursements 
(1)In generalNotwithstanding any other provision of law, the Secretary of Agriculture, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and the head of any other participating Federal agency are authorized to transfer property to the Secretary, and the Secretary is authorized to accept custody and accountability of such property, to carry out this Act. 
(2)Reimbursement 
(A)In generalThe Secretary is authorized to reimburse the Federal Housing Administration for property— 
(i)which the Secretary has acquired under the National Housing Act (12 U.S.C. 1701 et seq.) in the form of modification of subsidy costs, as authorized in the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.); and 
(ii)which the Secretary transfers for use in connection with a local homestead program approved by the Secretary under this section. 
(B)Homestead programThe Secretary is authorized to reimburse a participating Federal agency in an amount to be agreed upon by the Secretary and such participating Federal agency for property that such participating Federal agency transferred for use in connection with a homestead program approved by the Secretary under this section. 
(C)DepositsAmounts to be reimbursed under this paragraph shall be— 
(i)deposited pursuant to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), as applicable; or 
(ii)made available to the agency to address real property capital asset needs. 
(3)Donated propertyThe Secretary is authorized to accept, manage, and convey residential property donated to the Secretary by a nongovernmental entity for purposes of this Act. 
(4)Reversal of transfer or conveyance 
(A)In generalNotwithstanding any other provision of law, any real property transferred to the Secretary by a participating Federal agency for purposes of this Act shall be transferred back to that participating Federal agency in the event that such property is not conveyed to a responsible administering entity under subsection (a). 
(B)ReversionsIn the event of a conveyance to a responsible administering entity for purposes of this Act, if such responsible administering entity does not dispose of such property within 18 months of the date of such conveyance, such property and its proceeds shall revert— 
(i)to the Secretary; or 
(ii)in the case of property transferred by a participating Federal agency under paragraph (1), to such participating Federal agency. 
(c)Suitable property for homestead programIn determining the suitability of a residential property for use in a homestead program, the Secretary shall consider— 
(1)the physical condition of the residential property, including whether, upon rebuilding, or if repairs or improvements are required, upon completion of such repairs or improvements, the property— 
(A)would meet local or applicable standards or codes for habitation or occupancy; 
(B)is likely to meet all Federal requirements for flood insurance; and 
(C)will otherwise not endanger the health or safety of individuals residing within or nearby the residential property; 
(2)the estimated time for rebuilding or repairing the property for residential use; 
(3)the environment surrounding the property and the suitability of the surrounding structures and the neighborhood to be rebuilt and sustained as a viable community; 
(4)the value of any repairs and improvements required by the program; 
(5)the benefits to the community and the reduced administrative costs to the Federal Government which would accrue from the expedited occupancy of the unoccupied property; and 
(6)the possible financial loss to the Federal Government which may result from the transfer of the property without payment. 
(d)Approval criteriaThe Secretary may approve a homestead program carried out by a responsible administering entity, which provides for the following: 
(1)Equitable selection of participating familiesThe homestead program shall provide for an equitable procedure, as prescribed by the Secretary, for selecting low-income families that have been displaced from residences in a designated disaster area, which procedure shall— 
(A)give priority to low-income families who were displaced from their residences in a particular designated disaster area or who were displaced as homeowners in a designated disaster area, or other criteria as may be prescribed by the Secretary; 
(B)take into account for each family described under subparagraph (A), such family's— 
(i)capacity to obtain assistance for the rebuilding, repair, or maintenance of the housing from private sources, community organizations, or other sources; or 
(ii)agreement to rebuild or repair the housing by participating in a self-help sweat equity housing program, or the family's contribution to the surrounding community; and 
(C)include such other criteria as the Secretary determines appropriate. 
(2)Initial occupancy agreementThe homestead program shall provide for the initial occupancy of unoccupied residential property pursuant to a written agreement whereby the family to whom such property is conveyed agrees— 
(A)to occupy such property as a principal residence for a period of not less than 5 years, or such other time period as the Secretary may prescribe; 
(B)to repair, or cause to be repaired or improved, if housing is located on such property, all defects in such housing that pose a substantial danger to health and safety within 1 year of the date of such initial conveyance, or within such other time period as may be prescribed by the Secretary; 
(C)to make, or cause to be made, such repairs and improvements, if housing is located on such property, to such housing as may be necessary to meet applicable local standards for decent, safe, and sanitary housing within 3 years after the date of initial occupancy, or within such other time period as may be prescribed by the Secretary; 
(D)to build or cause to be built, if housing is not located on the property, single family housing that meets applicable local codes within 3 years after the date of initial occupancy, or within such other time period as may be prescribed by the Secretary; 
(E)to permit reasonable periodic inspections at reasonable times, and with notice reasonable in the circumstances, for the purpose of determining compliance with the agreement; 
(F)to the revocation of such agreement upon any material breach of the agreement, subject to penalties under section 5; and 
(G)to accept the conveyance from the responsible administering entity of fee simple title to such property without consideration upon compliance with the agreement. 
(3)Other criteria determined by the secretaryThe homestead program shall meet such other criteria determined by the Secretary to be appropriate for the program in light of the location in which the program is to be administered, or following consultation with State and local government officials. 
(e)Technical supportThe Secretary is authorized to provide technical assistance and other resources directly or indirectly for the administration of homestead programs that meet the requirements of subsection (d) and to families who are participants in such programs. 
5.Compliance 
(a)Compliance monitoringThe Secretary shall make such reviews and audits as may be necessary or appropriate to determine whether activities authorized to be carried out under this Act are carried out in accordance with the requirements of this Act and other applicable law. 
(b)Compliance actionsIn addition to any other actions authorized by applicable law, if the Secretary determines that any property transferred for use under a homestead program approved under section 4 has been conveyed or used under the program in a manner contrary to the provisions of section 4, the Secretary may take such actions as the Secretary considers appropriate, including— 
(1)imposing a civil money penalty on the responsible administering entity, or the transferee of such entity, or both, as appropriate, in an amount equal to not less than any profit realized with respect to the conveyance or use of such property contrary to the provisions of this Act; 
(2)enforcing, revising, or releasing the restrictions contained in any instruments of conveyance; or 
(3)revoking the conveyance of the property to the responsible administering entity or requiring the responsible administering entity to revoke the conveyance of such property to the family in accordance with procedures prescribed by the Secretary. 
(c)Judicial enforcementThe Attorney General of the United States, at the request of the Secretary, may bring civil actions in any district court of the United States to enforce this Act, and such court shall have jurisdiction over such actions. 
6.NondiscriminationNo person in the United States shall, on the grounds of race, color, national origin, religion, disability, or sex, be excluded from participation in the homestead program established under this Act. 
7.Environmental review 
(a)In generalExcept as provided in subsection (b), the National Environmental Policy Act (42 U.S.C. 4321 et seq.) shall apply to all activities under this Act. 
(b)ExceptionsThe Secretary may, in consultation with Federal, Tribal, State, and local governmental entities, as appropriate, waive the requirements of the National Environmental Policy Act (42 U.S.C. 4321 et seq.), if the Secretary determines that such a waiver— 
(1)will not frustrate the goals of the National Environmental Policy Act or any other provision of law that furthers the goals of that Act; and 
(2)does not threaten the health or safety of the community involved by posing an immediate or long-term hazard to residents of that community. 
8.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act a total of $300,000,000 for fiscal years 2006 through 2010. 
9.Implementation 
(a)In generalTo immediately implement this Act, the Secretary shall, by notice, establish such requirements as may be necessary to carry out this Act. 
(b)Procedure for noticeThe notice required under subsection (a) shall— 
(1)take effect upon issuance; and 
(2)provide the opportunity for public comment. 
(c)Final regulationsThe Secretary shall issue final regulations based on the notice required under subsection (a). 
10.SunsetThe Secretary shall not accept, transfer, or convey property under this Act after 5 years from the date of enactment of this Act. 
 
